DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 6, 2022 has been entered.
 Response to Amendment
The Amendment filed October 13, 2022 has been entered. Claims 1 – 5, 7 – 13, 15 – 18 and 20 – 25 are pending in the application with claims 6, 14 and 19 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Final Action mailed August 19, 2022.
Claim Objections
Claims 2 – 5 and 7 – 9 are objected to because of the following informalities. Appropriate correction is required.
Claims 2 – 5 and 7 – 9, line 1: “The system” should read --The reciprocating pump system--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites the limitation “wherein the jet axis intersects the central axis of the venturi passage of the jet pump at a location in the venturi passage that, in a side view of the venturi passage, is defined by the diverging section of the inner surface of the venturi passage”. Claim 10 (upon which claim 15 depends) recites “wherein the jet axis crosses the central axis of the venturi passage from a side view of the venturi passage within the diverging section of the inner surface of the venturi passage”. If one axis crosses with another axis, then it is also intersecting at the same location. Thus, claim 15 fails to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9, 17, 18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, John (US 4,032,265 – herein after Miller) in view of Schultz, John C (US 2010/0111718 – herein after Schultz) and evidenced by Yajure et al. (US 2015/0300109 – herein after Yajure) further in view of Nagata, Fumio (US 4,487,553 – herein after Nagata).
In reference to claim 1, Miller teaches a reciprocating pump system (in fig. 1), comprising: a reciprocating pump (see col. 2, lines 1-6) including a fluid end (end/face of the pump seen in fig. 1) configured to receive a suction fluid flow (in suction manifold 12) and discharge a discharge fluid flow (in discharge manifold 13).
Miller does not teach a suction booster assembly coupled to the fluid end, i.e., coupled on the inlet side of the reciprocating pump.
However, Schultz teaches a suction booster assembly (40) coupled to an inlet side of a pump (12), the suction booster assembly comprising: 
a venturi (i.e. a portion in the suction booster assembly depicting the claimed structure of venturi; see fig. A below: shown in solid lines) including a venturi passage having a central axis (labelled “C.A.” in fig. A below) and defined by an inner surface (inner circumferential wall) that comprises a converging section (labelled “C” in fig. A below), a throat (labelled “T” in fig. A below), and a diverging section (labelled “D” in fig. A below);
a nozzle passage (64) configured to jet a fluid received from the discharge (in line 22) of the pump (see fig. 1 and ¶22); 
wherein the suction booster assembly is configured such that the nozzle passage of the suction booster assembly jetting the fluid into the venturi passage increases the pressure of the suction fluid flow (see ¶22-¶23).

    PNG
    media_image1.png
    992
    1234
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Schultz to show claim interpretation.
As evidenced by Yajure (see fig. 1 and ¶28): The concept of using a jet pump (86) with the mud pump (60) is known in the art. In particular, the concept where the jet pump utilizes a portion of the discharged fluid by the pump as a motive fluid in order to produce a flow of another fluid and the fluid flow discharged from the jet pump is injected on the inlet side of the pump.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a suction booster assembly as taught by Schultz in the pump system of Miller for the purpose of boosting the pump’s inlet pressure, as recognized by Schultz (see ¶23).
Schultz does not teach the suction booster assembly comprising: “a jet, wherein the jet defines a cylindrical passage extending through the jet and a jet axis extending centrally through the cylindrical passage at an inclined angle relative to the central axis”.
However, Nagata teaches an assembly comprising a jet (17: nozzle forming member, see figs. 1, 3, 4), wherein the jet defines a cylindrical passage (23 and/or 23+21, see fig. 4) extending through the jet and a jet axis (26) extending centrally through the cylindrical passage at an inclined angle (alpha) relative to the central axis (25).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the nozzle passage (64) of the suction booster assembly of Schultz by providing it with a jet as taught by Nagata in the modified pump system of Miller because “The jet stream from the large number of nozzle holes 21 is formed into a convergent configuration due to the angles .alpha. and .beta., and the portion of such jet stream having the smallest configuration coincides with the vicinity of a junction between the conical portion 6 and the transport pipe 2”, as recognized by Nagata (col. 4, lines 26-31). Nagata further discloses (col. 5, lines 33-36) “Moreover, due to the fact that the nozzle holes are dispersed in the circumferential direction, it is possible to cope with transport pipes with large diameters”. Furthermore, using the jet of Nagata in the nozzle passage (64) of Schultz allows one to vary the velocity of the fluid passing through the jet.
Thus, Miller, as modified, teaches a reciprocating pump system (in fig. 1 of Miller), comprising: a reciprocating pump (see col. 2, lines 1-6 of Miller) including a fluid end (end/face of the pump seen in fig. 1 of Miller) configured to receive a suction fluid flow (in suction manifold 12 of Miller) and discharge a discharge fluid flow (in discharge manifold 13 of Miller); and a suction booster assembly (modified Schultz) coupled to the fluid end (of Miller), the suction booster assembly comprising: a venturi including (see fig. A above) a venturi passage having a central axis and defined by an inner surface that comprises a converging section, a throat and a diverging section; and a jet (17; of Nagata) configured to jet a fluid received from the discharge of the fluid end into the venturi passage, wherein the jet (of Nagata) defines a cylindrical passage extending through the jet and a jet axis (26 of Nagata) extending centrally through the cylindrical passage at an inclined angle relative to the central axis of the venturi passage whereby the jet axis crosses the central axis of the venturi passage from a side view of the venturi passage; wherein the suction booster assembly is configured such that the jet of the suction booster assembly jetting the fluid into the venturi passage increases the pressure of the suction fluid flow.
Miller, as modified, remains silent on “whereby the jet axis crosses the central axis of the venturi passage from a side view of the venturi passage within the diverging section of the inner surface of the venturi passage” (emphasis added).
The sizing of the throat section in the asserted venturi in the suction booster assembly of Schultz affects the location at which the jet axis and the central axis would intersect with each other in the modified jet pump of Miller. It would have been an obvious matter of design choice to have a location of intersection between the jet axis and the central axis within the diverging section of the inner surface of the venturi passage in the modified jet pump of Miller, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Please note that in the instant application, in ¶28, last 8 lines in the originally filed specification, applicant has not disclosed any criticality for the claimed limitations.
In reference to claim 2, Miller, as modified, teaches the reciprocating pump system, wherein the suction booster assembly (of Schultz) comprises an inlet adapter (shown as shaded region in fig. A above) coupled to the venturi (shown in solid lines in fig. A above), wherein the inlet adapter comprises a central passage (see fig. A above) and an angled passage (65) spaced from the central passage that receives the jet (of Nagata).
In reference to claim 3, Miller, as modified, teaches the reciprocating pump system, wherein the jet (of Nagata) of the suction booster assembly includes (see fig. 4 of Nagata) a nozzle (21 are nozzle holes) extending along the jet axis (26).
In reference to claim 4, Miller, as modified, teaches the reciprocating pump system, wherein the suction booster assembly (of Schultz) comprises: a plurality of jets (plural jets 17 of Nagata) configured to jet the fluid received from the discharge of the fluid end (of Miller) into the venturi passage (of Schultz); and wherein the inlet adapter (shaded region in fig. A above) comprises a plurality of angled passages (65) circumferentially spaced about the central passage (see fig. A above) of the inlet adapter.
In reference to claim 5, Miller, as modified, teaches the reciprocating pump system, wherein (in Schultz) the inlet adapter (shaded region in fig. A above) of the suction booster assembly has an outer surface comprising an annular channel (66, in fig. 2 of Schultz) that is in fluid communication with the plurality of angled passages (65).
In reference to claim 9, Miller, as modified, teaches the reciprocating pump system, further comprising a pulsation dampener (15 of Miller) coupled to the fluid end of the reciprocating pump (see fig. 1 of Miller) and the suction booster assembly (modified Schultz; coupled on the right side of pulsation dampener 15 in fig. 1 of Miller), wherein the pulsation dampener is configured to dampen pulsations in pressure or flowrate of the suction fluid flow received by the fluid end (pulsation dampener 15 of Miller is capable of having the claimed feature).
In reference to claims 17, 18 and 20, the newly modified reciprocating pump system of Miller as above does not explicitly teach the method of increasing suction pressure of the reciprocating pump; however, the modified reciprocating pump system of Miller does teach all the structural limitations as set forth in claims 1 and 9 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 22, Miller, as modified, teaches the reciprocating pump system, wherein (see fig. 1 of Nagata) the jet (17) comprises a cylindrical body (body portion of 17 around 21) within which the cylindrical passage (21) is located, and wherein the cylindrical body has a central axis coaxial with the jet axis (26, see fig. 4 of Nagata).
In reference to claim 23, Miller, as modified, teaches the reciprocating pump system, wherein (see fig. 1 or fig. 4 of Nagata) the cylindrical passage (21) extends entirely across an inner diameter of the cylindrical body (body portion of 17 around 21, as seen in fig. 1 of Nagata).
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Schultz and Yajure (evidence reference) further in view of Nagata and Gerstmann, Joseph (US 4,471,907 – herein after Gerstmann).
Regarding claim 7,
Miller, as modified, teaches the system, further comprising a backflow line configured to divert a portion of the discharge fluid flow to the jet of the suction booster assembly.
Miller, as modified, does not teach the system, wherein the backflow line includes a filter coupled to the backflow line and configured to filter debris from the discharge fluid flow provided to the jet.
However, Gerstmann teaches a pump system, wherein the backflow line (line 22 in fig. 1) includes a filter (32, see fig. 3) coupled to the backflow line [filter is present at the inlet of the venturi 20, thus coupled to the backflow line 22 through which motive fluid enters] and configured to filter debris from the discharge fluid flow provided to the jet (20).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a filter as taught by Gerstmann at the motive fluid inlet (66) of the suction booster assembly of Schultz in the modified pump system of Miller for the well-known purpose of filtering the motive fluid or filtering the debris from the motive fluid entering the modified suction booster assembly of Schultz.
Regarding claim 21,
the newly modified reciprocating pump system of Miller as above does not explicitly teach the method of increasing suction pressure of the reciprocating pump; however, the modified reciprocating pump system of Miller does teach all the structural limitations as set forth in claims 1, 7 and 9 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Claims 10 – 13, 15 – 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, John C (US 2010/0111718 – herein after Schultz) in view of Mekanizmalar (fixed displacement piston pump – herein after Meka) and Nagata, Fumio (US 4,487,553 – herein after Nagata).
In reference to claim 10, Schultz teaches a jet pump (40) for increasing suction pressure (see ¶22-¶23) of a pump (12, in fig. 1), comprising: 
a venturi (i.e. a portion in the suction booster assembly depicting the claimed structure of venturi; see fig. A above: shown in solid lines) including a venturi passage having a central axis (labelled “C.A.” in fig. A above); and
an inlet adapter (shaded region in fig. A above) coupled to the venturi and comprising a central passage (see fig. A above) and an angled passage (65) configured to jet a fluid received from the discharge (in line 22) of the pump (see fig. 1);
wherein the venturi passage is defined by an inner surface (inner circumferential wall) that comprises a converging section (labelled “C” in fig. A above), a throat (labelled “T” in fig. A above), and a diverging section (labelled “D” in fig. A above).
Schultz remains silent on the pump being a reciprocating pump.
However, Meka teaches the fixed displacement piston pump.
In Schultz, pump 12 is a displacement device (in view of disclosure in ¶21). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic displacement pump in Schultz for a fixed displacement piston/reciprocating pump as taught by Meka in order to obtain the predictable result of pumping the fluid to a desired location (i.e. transmission 16 in Schultz). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Schultz does not teach the jet pump, wherein the angled passage receives a jet and wherein the jet includes a nozzle extending along a jet axis disposed at an inclined angle relative to the central axis, and wherein the jet defines the jet axis and a cylindrical passage extending through the jet, the jet axis extending centrally through the cylindrical passage”.
However, Nagata teaches an assembly wherein the angled passage (48) receives a jet (17: nozzle forming member, see figs. 1, 3, 4) and wherein the jet includes a nozzle (21, see fig. 4) extending along a jet axis (26) disposed at an inclined angle relative to a central axis (25), and wherein the jet defines the jet axis and a cylindrical passage (23 and/or 23+21) extending through the jet, the jet axis extending centrally through the cylindrical passage.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the nozzle passage (64) of the jet pump of Schultz by providing it with a jet as taught by Nagata because “The jet stream from the large number of nozzle holes 21 is formed into a convergent configuration due to the angles .alpha. and .beta., and the portion of such jet stream having the smallest configuration coincides with the vicinity of a junction between the conical portion 6 and the transport pipe 2”, as recognized by Nagata (col. 4, lines 26-31). Nagata further discloses (col. 5, lines 33-36) “Moreover, due to the fact that the nozzle holes are dispersed in the circumferential direction, it is possible to cope with transport pipes with large diameters”. Furthermore, using the jet of Nagata in the nozzle passage (64) of Schultz allows one to vary the velocity of the fluid passing through the jet.
Thus, Schultz, as modified, teaches a jet pump (40) for increasing suction pressure of a reciprocating pump (of Meka), comprising: a venturi (see fig. A above) including a venturi passage having a central axis; and an inlet adapter (of Schultz) coupled to the venturi and comprising (see fig. A above) a central passage and an angled passage (65) that receives a jet (of Nagata), wherein the jet includes a nozzle extending along a jet axis disposed at an inclined angle relative to the central axis of the venturi passage, and wherein the jet defines the jet axis and a cylindrical passage extending through the jet, the jet axis extending centrally through the cylindrical passage; wherein the venturi passage is defined by an inner surface that comprises a converging section, a throat, and a diverging section and wherein the jet axis crosses the central axis of the venturi passage from a side view of the venturi passage.
Schultz, as modified, remains silent on “wherein the jet axis crosses the central axis of the venturi passage from a side view of the venturi passage within the diverging section of the inner surface of the venturi passage” (emphasis added).
The sizing of the throat section in the asserted jet pump of Schultz affects the location at which the jet axis and the central axis would intersect with each other in the modified jet pump of Schultz. It would have been an obvious matter of design choice to have a location of intersection between the jet axis and the central axis within the diverging section of the inner surface of the venturi passage in the modified jet pump of Schultz, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Please note that in the instant application, in ¶28, last 8 lines in the originally filed specification, applicant has not disclosed any criticality for the claimed limitations.
In reference to claim 11, Schultz, as modified, teaches the jet pump, wherein the angled passage (65 of Schultz) is radially spaced from the central passage (in fig. A above) of the inlet adapter (shaded region in fig. A above).
In reference to claim 12, Schultz, as modified, teaches the jet pump, further comprising: a plurality of the jets (17, see Nagata), each of the plurality of jets (of Nagata) including a nozzle (21) extending along a separate jet axis (26) disposed at an inclined angle to the central axis (in fig. A above) of the venturi passage (of Schultz); wherein the inlet adapter (shaded region in fig. A above) comprises a plurality of angled passages (65) circumferentially spaced about the central passage of the inlet adapter.
In reference to claim 13, Schultz, as modified, teaches the jet pump, wherein the inlet adapter (shaded region in fig. A above) has an outer surface comprising an annular channel (66, in fig. 2 of Schultz) that is in fluid communication with the plurality of angled passages (65).
In reference to claim 15, Schultz, as modified, teaches the jet pump, wherein the jet axis (25, in fig. 5 of Baer) intersects the central axis (in fig. A above) of the venturi passage of the jet pump at a location in the venturi passage that, in a side view of the venturi passage, is defined by the diverging section of the inner surface of the venturi passage.
In reference to claim 16, Schultz, as modified, teaches the jet pump, wherein the inlet adapter (shaded region in fig. A above) comprises a radial port (66, in fig. 2 of Schultz) in fluid communication with the angled passage (65), and wherein the inlet adapter is configured to receive a portion of a fluid flow (from line 22 in fig. 1 of Schultz) discharged by the reciprocating pump (of Meka).
In reference to claims 17 and 18, the newly modified reciprocating pump system of Schultz as above does not explicitly teach the method of increasing suction pressure of the reciprocating pump; however, the modified reciprocating pump system of Schultz does teach all the structural limitations as set forth in claim 10 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 24, Schultz, as modified, teaches the jet pump, wherein (see fig. 1 and/or fig. 4 of Nagata) the jet (17) comprises a cylindrical body (body portion of 17 around 21) within which the cylindrical passage (21) is located, and wherein the cylindrical body has a central axis coaxial with the jet axis (26).
In reference to claim 25, Schultz, as modified, teaches the jet pump, wherein (see fig. 1 or fig. 4 of Nagata) the cylindrical passage (21) extends entirely across an inner diameter of the cylindrical body (body portion of 17 around 21, as seen in fig. 1 of Nagata).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Meka, Nagata and Miller, John (US 4,032,265 – herein after Miller).
Schultz does not teach a pulsation dampener on the suction side of the pump.
However, Miller teaches a pulsation dampener (15) coupled to the suction side of the reciprocating pump (see abstract and fig. 1)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pulsation dampener as taught by Miller at the inlet side of the pump in the system taught by Schultz for the purpose of stabilizing inflow of the fluid to the suction of the pump, as recognized by Miller (see col. 1, lines 5-7).
Therefore, Schultz, as modified, teaches the method further comprising: (f) flowing the suction fluid flow (in Schultz) through a pulsation dampener (of Miller) coupled to the reciprocating pump (of Meka).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Meka, Nagata and Gerstmann, Joseph (US 4,471,907 – herein after Gerstmann).
Schultz, as modified, teaches the method, further comprising: (f) flowing the diverted discharge fluid flow (from line 22) to the jet (17; of Nagata); and (g) reversing a direction of the diverted discharge fluid flow (in view of fig. 1 of Schultz: flow direction is considered to be reversed because diverted fluid flow enters the jet in the left direction while the discharge fluid flow in line 17 is to the right).
Schultz does not teach a filter located upstream of the jet.
However, Gerstmann teaches a pump system, wherein a filter (32, see fig. 3) is coupled to the venturi (20) such that it is located upstream of a jet (nozzle 34) and configured to filter debris from the discharge fluid flow provided to the jet (34).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a filter as taught by Gerstmann at the motive fluid inlet (66) which is located upstream of the jet in the modified jet pump of Schultz for the well-known purpose of filtering the motive fluid or filtering the debris from the motive fluid entering the suction booster assembly of Schultz.
Thus, Schultz, as modified, teaches the method further comprising: (f) flowing the diverted discharge fluid flow through a filter located upstream of the jet; and (g) reversing a direction of the diverted discharge fluid flow through the filter to remove debris from the filter.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record alone or in combination fails to teach the claimed features of a bypass line and a drain line claimed in claim 8.
Response to Arguments
The arguments filed October 13, 2022 have been fully considered but they are moot. The amendment to independent claims 1, 10 and 17 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Schultz.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baer teaches a jet pump with a jet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746